Citation Nr: 1645305	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, secondary to a right shoulder condition.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2007 to March 2008.

This appeal came to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a rating in excess of 10 percent for a right shoulder condition and entitlement to service connection for a bilateral hand conditions are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for a bilateral hand condition, secondary to a right shoulder condition, and to a rating in excess of 10 percent for a right shoulder condition  For the following reasons, the Board finds Compensation and Pension (C&P) examinations are warranted before issuing a final decision.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

A review of the evidence reveals the following:

In November 2012, the Veteran submitted a statement to the RO, as part of a Form 9, explaining that his in-service right shoulder accident caused his current bilateral carpal tunnel syndrome.  Moreover, he stated, he had received nerve treatment on his hands, as part of his treatment for his right shoulder condition.  That same month, the Veteran's treating psychiatrist submitted a nexus statement, stating that he believed it was more likely than not that the Veteran's right arm carpal tunnel syndrome was caused by impingement of his right wrist's median nerve.

The Veteran's medical treatment records from the VA confirm that he suffers from bilateral carpal tunnel syndrome.

The RO never provided the Veteran with a C&P examination for his bilateral hand condition.

The Board finds that a remand is necessary to provide the Veteran with a C&P examination.  Although the Veteran's psychiatrist submitted a statement declaring that he believed the carpal tunnel in the Veteran's right hand was caused by his right shoulder condition, the examiner offered no opinion as to the Veteran's left hand.  Additionally, in offering a conclusion on the Veteran's right hand, the examiner proffered no rationale for his explanation, failing to explain how a right shoulder condition can cause carpal tunnel syndrome for the right hand.

As for the Veteran's right shoulder condition, in September 2016, the Veteran's representative stated that the Veteran's shoulder condition had worsened and requested an up-to-date C&P examination.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine if it is more likely than not (50 percent probability or greater) that his currently diagnosed bilateral hand condition was caused by or aggravated by his service-connected right shoulder condition, or caused by or aggravated by an in-service incident.  The examiner is particularly asked to discuss the Veteran's treating psychiatrist's November 2012 statement finding it more likely than not that the right sided carpal tunnel syndrome was related to his right shoulder condition.

2.  Schedule the Veteran for an examination to assess the nature and severity of the Veteran's right shoulder condition.  The examiner is requested to test the range of motion of the shoulder in active motion, passive motion, weight-bearing, and non-weightbearing, for both the right and left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective actions must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


